Title: To George Washington from Matthew Graves, 5 February 1776
From: Graves, Matthew
To: Washington, George



May it please your Excellency
Chatham [Conn.]Feby 5th 1776

Upon a friendly Notice, sent by Express in October last, that the Men of War intended soon to destroy our Seaport towns, I remov’d my Family & Effects from New London to Chatham, a Part of my Mission, wch I have occasionally attended for several Years.
After three Months Residence here, I am threatned to be driven out of my Parish, & a day is appointed to transmit me from Constable to Constable to New London, where, as Missionary to the Religious Society, I have officiated near thirty Years.
They dont pretend to accuse me of any Crime, or as inimical to the Constitution or Interests of the Colonies. The Soldier, my Neighbor, not Hear, knows me: he brings this Letter to Coll Parsons.
Believe me I solemnly declare, in the Presence of GOD & Your Excellency, I have never wrote one Line either to the Society,

or any one in Europe, or any Person upon this Land about the Affairs of America: neither have I ever preach’d about them. I have strictly observ’d every Proclamation both from the Continental Congress & our Governor. As I am no Politician I cautiously avoid talking about Politics, especially in the House of Prayer, esteeming it my bounden Duty to preach Jesus Christ & Him only—“Our Weapons are not carnal, but spiritual—My Kingdom is not of this world.[”]
For these reasons (& perhaps lest my small Flock shou’d encrease too much) my gray Hairs are going to be hastned down wth Sorrow to the grave.
To remove my Family & Goods now is impracticable, & to force me away at this Season wou’d be almost Murder.
Behold an aged Clergyman of the Church of England, almost worn out in my divine Master’s Service, lying at yr Excellency’s Feet, imploring yr Assistance, begging that he may not be treated, as a Vagabond, & expos’d to Cruelties, Miseries & Hardships, wch his decayed Strength cannot endure. For God’s Sake consider my truly pitiable Case & relieve me, & that soon; or else ’twill be too late.
Coll Parsons, Capt. Coit & Capt. Eeely will inform You about my Character, to some of whom I have been well known above twenty Years.
Had Genl Lee, formerly my Pupil in England, been at the Camp, he wou’d have deliver’d this, & pleaded the Cause of his old Master.
That divine Wisdom may direct You in all yr Affairs—provide & Mediate to interpose & bring about a true, permanent & honorable Peace, is & shall be the ceaseless Prayer at the Throne of Grace, of Sir, Yr Excellency’s most obedient & very humle Servt

Matt. Graves

